Charles R. Crable appeals a district court grant of summary judgment for defendants in this employment discrimination action filed under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. This case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. See Fed. R.App. P. 34(a).
Crable filed his complaint in the district court alleging that the defendants subjected him to discipline in his employment because of his age (58) and race (African American). Plaintiff named as defendants his employer, Nestle USA — Food Group, Inc. (Nestle), as well as Nestle’s purported president. Defendants moved to dismiss the complaint, and plaintiff responded in opposition. Also, plaintiff filed a motion for leave to file an amended complaint, which the district court granted. The magistrate judge recommended that defendants’ motion to dismiss be granted with respect to plaintiff’s Title VII claim against the individual alleged president of Nestle, but that the motion otherwise be denied. Defendants filed objections, and the district court adopted the magistrate judge’s recommendation.
Thereafter, defendants moved the district court for summary judgment, and plaintiff responded in opposition. After defendants submitted a reply, the magistrate judge recommended that the district court grant summary judgment for defendants. Over plaintiff’s objections, the district court adopted the magistrate judge’s recommendation and granted summary judgment for defendants. Plaintiff filed a motion for reconsideration, which the district court denied. Plaintiff filed a timely notice of appeal.
On appeal, plaintiff contends that he established a prima facie case of discrimination under Ohio law. Defendants respond *386that the district court properly rejected plaintiffs state law claims. Upon de novo review, see Brooks v. American Broad. Cos., 932 F.2d 495, 500 (6th Cir.1991), we affirm the district court’s judgment for the reasons stated in the magistrate judge’s report and recommendation filed August 25, 2000, and adopted by the district court in its memorandum opinion filed September 21, 2000. Essentially, plaintiff cannot show that he was treated more harshly than a similarly-situated non-protected employee. See Mitchell v. Toledo Hosp., 964 F.2d 577, 582-83 (6th Cir.1992).
Accordingly, the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.